Title: To James Madison from Levi Lincoln, 14 March 1803 (Abstract)
From: Lincoln, Levi
To: Madison, James


14 March 1803, Washington. Responds to questions contained in a letter from Governor Harrison to JM which he received from the president. Finds it difficult to understand why Harrison doubts that Detroit was considered outside the limits of the Northwest Territory while it was in British possession. The resolve of 20 June 1788 confirms titles and possession of the described lands to inhabitants who professed to be U.S. citizens on or before 1783. The resolve also provides that each family that continued to reside on its lands for three years after receiving an additional 400-acre allotment should have title to that land, “otherwise not.” The act of 3 Mar. 1791 provided that heads of families who were at either Vincennes or Illinois in 1783 and who had removed from one to the other should have their 400 acres in whichever of the two districts they chose. The act further provided that heads of families who had moved outside the territorial limits but returned and occupied those lands within five years should also be entitled to the donation lands. The act changed the terms on which donation lands could be acquired only in reference to those who had moved from one to the other of the two districts or had moved outside the territorial limits. All other claims are still decided by the terms of the resolve. It is clear that “the territory, intended by the act, is the northwestern territory, and not that of Vincennes, Illinois, or of the allotted lands,” and that the five years are to be computed from passage of the act and not from the claimant’s departure from Vincennes or Illinois, as Harrison seems to suppose. “Three descriptions of persons only appear to be entitled to the alloted donation lands; one, under the resolve, & two, under the act.” Under the resolve are such heads of families, or their heirs, who lived within the described district three years after the allotment of the lands. Under the act are, first, those who had moved from one district to the other before passage of the act and, second, those who had moved outside territorial limits, “returned to their respective district,” and settled within five years. There is only a question concerning the last description. If Detroit, as is conceived, is within the territory, those who moved there and then returned to Vincennes or Illinois within the five years and occupied their lands are not within the provisions of the act, which made no provision for those who moved to places outside the districts but within the territory, without having secured title by three years’ residence. Such people “were probably presumed” from their situation and access to information to have known of the original terms of the donation and to have abandoned their claims by nonresidence and noncompliance. Persons who had moved from one district to the other had shown an intention of removing into that country and were provided for; those who moved outside the territory and might not have received news of the donation were provided for if they returned to the territory within five years. Persons who went to Detroit fell within neither provision. “Besides associating with those who were possibly maintaining an adverse possession, hostile to the rights of the U. S. they were in a situation, in which, they might as easily have learnt … of the passing the resolve & its provisions, as if they had resided in some other parts of the territory.” Other reasons for considering Detroit as within the territory are its being geographically so by treaty and right. As such it was claimed by the U.S. and withheld by Great Britain to compel “compliance with their demands.” The terms of the act describe boundaries, not the actual exercise of civil authority. “The words are, ‘without the limits of the territory’ as expressive of local extent, & not of the actual limits of political power or extent of legal jurisdiction.” Strictly speaking, the territory the British occupied at Detroit was within the “outward limits” of the Northwest Territory as possessed by the U.S. British possession being wrongful, it could not be considered as extending beyond the territory the British actually occupied, while U.S. possession, under the treaty, includes “all the lands and waters, from which they were not actually excluded, within their treaty limits; and of course as extending to the line northwardly of Detroit, so as to incircle it.” Even if Detroit is considered as being outside the territorial limits as meant in the act, if those who moved there did not return to Vincennes and occupy land within five years of the passage of the act, “they cannot be intitled to any benefit under it.”
 

   
   RC (DNA: RG 59, LOAG). 5 pp. Docketed by Wagner, with his notation, “on Govr. Harrison’s letter of the 18 Jany. 1803.” Printed in Carter, Territorial Papers, Indiana, 7:96–98. JM sent a copy of Lincoln’s letter to William Henry Harrison (see JM to Harrison, 22 Apr. 1803 [DNA: RG 59, DL, vol. 14]).



   
   Harrison’s 18 Jan. 1803 letter has not been found.



   
   For the resolve of 20 June 1788, dealing with lands in the Illinois country, see Worthington Chauncey Ford, ed., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington, 1904–37; 1968 reprint), 34:247–52.



   
   U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:221–22.


